DETAILED ACTION
	This office action is in response to the arguments and claims submitted on 04/07/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons of allowance:
The prior art of record includes Ridge (WO 2015/170113 A1) which discloses   
a method of determining fluid inflow locations, the method comprising:  determining a plurality of temperature features from a distributed temperature sensing signal originating in a wellbore, wherein each temperature feature of the plurality of temperature features is a statistical variation of a temperature measurement in the wellbore through depth or a combination of time and depth; providing the plurality of temperature features as inputs to a fluid inflow identification model,
but fails to disclose or suggest:
For independent claims 1 and 17:
 “wherein the fluid inflow identification model comprises a machine-learning model that is to provide an output indicative of a presence of fluid Inflow based on the plurality of temperature features”, in the claimed combination.
For independent claim 12:
“using the plurality of temperature features as inputs to a machine-learning model that is configured to provide an output indicative of the presence of fluid inflow a the one or more locations”, in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/M. C. P./ 
Examiner, Art Unit 3672
04/12/21

/TARA SCHIMPF/Primary Examiner, Art Unit 3672